Kirby, J. (after stating the facts.) It is contended that the court erred in overruling the demurrer and that the proof is not sufficient to show the sale was made after the law became operative on January 1, 1916, making the sale of intoxicating liquors a felony. This court has held an indictment charging the sale of liquors without license, which did not allege the name of the person to whom the liquor was sold, sufficient. Johnson v. State, 40 Ark. 453; McCuen v. State, 19 Ark. 630; State v. Bailey, 43 Ark. 150. .It is true the offense has been raised to the grade of a felony by the new law, .fixing the punishment, but it is still not an offense against the property or person of an individual and the gravamen of the offense consists in the selling of the liquor, and it was not necessary, as held heretofore, to allege the name of the person to whom the liquor was sold. The offense is charged substantially in the language of the statute and in such a manner as to enable a person of common understanding to know what is intended, and the accused to understand what he is called upon to answer, and with a sufficient degree of certainty to enable the court to pronounce judgment on conviction, according to the right of the ease. Howard v. State, 72 Ark. 586; Parker v. State, 98 Ark. 578; Quertermous v. State, 95 Ark. 61. The testimony does not show definitely the date of the sale to the witness Davis, but he testified he had bought whiskey from appellant upon four different occasions, the first time, some time after Christmas of last year, and the last on a particular Thursday in th¿ afternoon, before he was arrested for getting drunk that night. All the witnesses knew the date of said day and whether or not it was during the year of 1916. Appellant testified-not that said day was of last year but only that he. did not make the sale, and that he was not at his place of business at the time witness claimed to have bought whiskey, and many other witnesses stated that he was at different places in the city during the afternoon of that day. The court instructed the jury that if they found appellant sold the whiskey after the first day of January, 1916, they would return a verdict of guilty, and the testimony is sufficient to support the finding. The judgment is affirmed.